Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 3, 2019

                                      No. 04-18-00758-CV

   Michelle NINO, Individually and as Personal Representative of the Estate of Robert Nino,
            Deceased; Julyssa Sixx Nino; Robert Nino Jr.; and Alyssa Nikki Nino,
                                        Appellants

                                                v.

       PRIMORIS ENERGY SERVICES CORPORATION D/B/A Primoris Pipeline,
                               Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 15-12-12787-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        Appellants’ brief was originally due November 30, 2018; however, the court granted an
extension of time until December 31. Appellants have filed a motion asking for an additional
thirty day extension of time to file the brief.

        We grant the motion and order appellants’ brief due January 30, 2019. The court does
not ordinarily grant extensions of more than sixty days beyond the original due date. Counsel is
therefore advised that no further extensions of time will be granted absent a motion, filed before
the brief is due, that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court